DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 10 May 2022. In view of this communication, claims 1-7 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 10 May 2022.  These drawings are accepted.
Response to Arguments
Applicant’s arguments, see pages 6-8 of the Remarks, filed 10 May 2022, with respect to the rejection of claim 1 under 35 USC §103 have been fully considered and are persuasive. The amendment to claim 1 overcomes the rejection of claim 1 over Ahn et al. in view of Sugita in the Office Action dated 10 January 2022. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horiuchi et al. in view of Sugita (see below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2013/0048350 A1), hereinafter referred to as Horiuchi et al., in view of Sugita (US 2005/0172483 A1), hereinafter referred to as Sugita.
Regarding claim 1, Horiuchi et al. teaches an anodic aluminum oxide structure (13) made of anodic aluminum oxide, the anodic aluminum oxide structure comprising: (paragraph 33: the core layer has plate-like body 11 made of aluminum oxide)
a first surface conductive part (31) provided on a first surface (13a) of the anodic aluminum oxide (13); (paragraph 64: wiring layer 31 is formed on first surface 13a of the core layer 13)
a second surface conductive part (32) provided on a second surface (13b) of the anodic aluminum oxide (13); and (paragraph 64: wiring layer 32 is formed on second surface 13b of the core layer 13)
a vertical conductive part (12) electrically connects the first surface (13a) conductive part to the second surface (13b) conductive part, (paragraph 33: core layer 13 has linear conductors 12 which penetrate through the aluminum oxide structure 11 in the thickness direction; paragraph 34: one end of each linear conductor 12 is exposed in surface 13a and the other is exposed in surface 13b)
wherein the vertical conductive parts are formed by charging a metal material in a plurality of tiny through-holes (12) of the anodic aluminum oxide (13), (paragraph 33: linear conductors 12 are formed by charging a metal material into the through holes 12)
wherein each of the plurality of tiny through-holes (12) has a vertical inner wall, and (paragraph 43: through-holes 12 have an inner wall)
wherein the plurality of tiny through-holes (12) are spaced from each other. (paragraph 34: linear conductors 12 are formed at regular intervals)
Horiuchi et al. does not teach that the vertical conductive part is formed by a cluster of a plurality of tiny conductive parts.  Sugita does teach that the vertical conductive part (Fig 8A, 13) is formed by a cluster of a plurality of tiny conductive parts (Fig 8A, 18; abstract) stating this type of conductive via improves the connection reliability and reduces the cost (para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the conductors 12 of Horiuchi et al. with the conductors of Siguta, since as disclosed by Siguta vertical conductive parts are commonly formed from tiny conductive parts improves the connection reliability and reduces the cost.
Regarding claim 2, Horiuchi et al. in view of Sugita teaches the anodic aluminum oxide structure of claim 1, but does not teach that at least one of the tiny conductive parts comprises an angled edge. It would have been obvious to one skilled in the art at the time of the invention to form the tiny conductive parts with an angled edge since it has been ruled that a mere change in shape is obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) to one of ordinary skill in the art and therefore does not constitute patentable subject matter.
Regarding claim 3, Horiuchi et al. in view of Sugita as applied to claim 1 above teaches the anodic aluminum oxide structure of claim 1, wherein a projection region of the plurality of tiny conductive parts (Fig 6g, 4) with respect to the first surface conductive part (Fig 6g, 17) is positioned inside the first surface conductive part (As shown in fig 6G of Sugita).
Regarding claim 4, Horiuchi et al. in view of Sugita as applied to claim 1 above teaches the anodic aluminum oxide structure of claim 1, wherein an area of a projection region of the plurality of tiny conductive parts (Fig 6g, 4) with respect to the first surface conductive part (Fig 6g, 17) is equal to or less than that of the first surface conductive part (18, 19). (As shown in fig 6G of Sugita)
Regarding claim 5, Horiuchi et al. in view of Sugita as applied to claim 1 above teaches the anodic aluminum oxide structure of claim 1, wherein the vertical conductive part (fig 8A, 13) comprises a border conductive part (Fig 8A, 19) surrounding the tiny conductive parts (28(fig 8A, 18) at a position outside the tiny conductive parts (Fig 8A). 
Regarding claim 6 and 7, Horiuchi et al. in view of Sugita teaches the anodic aluminum oxide structure of claim 1, but does not teach that at least two of the tiny conductive parts have different cross-sectional sizes and shapes. Sugita does teach that at least two of the tiny conductive parts have different cross-sectional sizes and shapes. (Para. 0045, which states there are single particles and an agglomerate of particle which have different size and shapes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of Horiuchi et al. in view of Sugita with the conductors of Sugita because at least two of the tiny conductive parts have different cross-sectional sizes provides a good conductive structure
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakai et al. (US 20110000708 A1) teaches an aluminum oxide substrate with a plurality of vertically conductive through-holes penetrating the substrate
Hsu et al. (US 20080029872 A1) teaches an aluminum oxide substrate with a plurality of vertically conductive through-holes penetrating the substrate
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847